Citation Nr: 0612735	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for nerve damage, lower 
extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 RO decision that denied service 
connection for residuals of a back injury and for nerve 
damage, lower extremities.  


FINDINGS OF FACT

1.  The veteran's current back disorder, diagnosed as 
extensive degenerative disc disease throughout the lumbar 
spine; loss of normal cervical lordosis; cervical 
spondylosis; mild to moderate bilateral neural foraminal 
encroachment at C3-C4, C4-C5, C5-C6 and C6-C7; and mild 
anterior subluxation of C3 and C4; began many years after 
service, and was not caused by any incident of service.   

2.  The veteran's current nerve damage, lower extremities, 
diagnosed as sensorimotor peripheral neuropathy, began many 
years after service, and was not caused by any incident of 
service.   


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131, 5107  
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2005).

2.  Nerve damage, lower extremities, was not incurred or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131, 5107  
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming service connection for residuals of a 
back injury and for nerve damage, lower extremities.  
Specifically, he alleges that these conditions are the result 
of an inservice fall that he suffered while walking on ice in 
1944.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claims.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis and organic diseases of the nervous 
system, will be rebuttably presumed if they are manifest to a 
compensable degree within the year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Historically, the veteran served on active duty in the Navy 
from March 1944 to February 1946.  Inservice treatment 
reports are silent as to any complaints of or treatment for 
back or lower extremity disorders.  His separation 
examination, performed in February 1946, noted that his spine 
and extremities were normal.  

The veteran filed his claim seeking service connection in 
July 2001.  In September 2001, he submitted a statement 
noting that he slipped on an icy concrete walkway and landed 
flat and hard on his back during service.  He reported 
receiving treatment for his injuries at the time, and that he 
had to delay his submarine training as a result.
 
Post service treatment records fail to show any complaints of 
or treatment for a back or lower extremity disorder until 
1976.  A treatment report, dated in August 1976, noted an 
impression of moderate to severely advanced peripheral 
neuropathy of the upper and lower extremities. A treatment 
report, dated in January 1978, noted the veteran's history of 
paresthesia of both feet for the past two years.  

A treatment summary letter, dated in April 1981, was received 
from R. Carruthers, M.D.  In the letter, Dr. Carruthers noted 
that the veteran was first seen in 1976, when he presented 
with a one year history of numbness in the toes, bilaterally.  
The letter noted that this condition had progressed over the 
years and now involved paresthesias extending up to the knees 
and some mild paresthesias in the hands as well.  Dr. 
Carruthers' letter was addressed to P. Dyck, M.D., and 
requested his opinion regarding the veteran's condition since 
Dr. Dyck has "more experience than anyone else in the 
Country in investigating these problems."  

A reply letter from P. Dyck, M.D., dated in July 1981, opined 
that the mild nature of the veteran's symptoms with the 
clear-cut diffuse abnormality of nerve conduction and EMG, 
and with the pes cavus, made him think that an inherited 
neuropathy was the most likely diagnosis for the veteran's 
condition.  

A treatment report, dated in November 1987, noted the 
veteran's complaints of cervical spine pain, and weakness in 
the shoulders, bilaterally.  X-ray examination of the lumbar 
spine, performed in July 2002, revealed an impression of 
extensive degenerative disease throughout.  An MRI of the 
lumbar spine, performed in July 2002, revealed advanced 
diffuse degenerative changes throughout the lumbar spine, 
leading to varying degrees of spinal stenosis and bilateral 
neural foraminal encroachment.  An MRI of the cervical spine, 
performed in August 2002, revealed
loss of cervical lordosis; cervical spondylosis; mild to 
moderate bilateral neural foraminal encroachment at C-3-C4, 
C4-C5, C5-C6 and C6-C7; and mild anterior subluxation of C3 
and C4.   

After considering the evidence of record, the Board concludes 
the criteria to establish service connection are not met.  

The veteran's service medical records, which appear to be 
complete, fail to show any complaints of or treatment for a 
back or lower extremity disorder during service.  There is no 
inservice treatment documenting any such chronic injury 
during service, or for many years thereafter.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Moreover, the first post service treatment 
reports of record referring to either a back or lower 
extremity disorder is dated in 1976, thirty years after the 
veteran's discharge from the service.  

There is also no persuasive evidence linking the veteran's 
current back disorder or nerve disorder of the lower 
extremities to his active duty service.  Despite the 
veteran's current contentions, the post service medical 
records fail to show or suggest a nexus between the veteran's 
current conditions and his alleged inservice fall.  Even if 
one were to accept the veteran's allegation of an inservice 
fall, there remains no showing of any treatment for a back or 
nerve disorder for thirty years after the veteran's discharge 
from the service. 

Although the veteran may be competent to testify as to the 
symptomatology he has experienced over the years, without 
medical expertise or training, he is not competent to offer a 
medical opinion as to whether he has a current disability to 
include the diagnosis or causation of such. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).  The medical evidence of record 
clearly indicates that he first experienced symptoms relating 
to either of these conditions in the mid-1970s, and these 
records are silent as to any reference to the inservice fall 
occurring thirty years earlier.

In support of his claim, the veteran has documented that the 
start of his training at submarine school was delayed from 
September 18, 1944, to October 2, 1944.  The veteran's 
service medical records during this time frame revealed 
treatment for catarrhal fever, and were silent as to any 
complaints of injury from a fall.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in August 2001 VA notified the 
veteran of the basic elements of service connection claims 
and informed him that, if he provides information about the 
sources of evidence or information pertinent to the elements 
of the claim (including medical records, employment records, 
records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letter also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  With respect to 
the fourth element of a valid notice, the January 2005 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
notice.  He was notified of what the evidence must show to 
result in service connection, and was told about his and VA's 
respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

The duty to assist does not attach where the claimant does 
not adequately identify relevant records.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §§ 5103A(b)(1), 
5107(a).

Here, the RO obtained the veteran's service medical records, 
all available VA and private treatment records.  The veteran 
has not identified any additional available evidence which is 
pertinent to the claim adjudicated in this decision and has 
not been associated with the claims folder.  Moreover, the 
Board finds that given the lack of any inservice treatment 
for the claimed conditions, and for many years thereafter, a 
VA medical examination is not warranted in this matter.  
Accordingly, the Board finds that the duty to assist was met.


ORDER

Service connection for residuals of a back injury is denied. 

Service connection for nerve damage, lower extremities, is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


